DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 12/27/2021.  Claims 1 and 3-12 are pending and are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s cited prior art figure 2.
Regarding claim 1, Applicant’s cited prior art figure 2 shows a display apparatus comprising: a display panel in which a plurality of pixels are arranged in mxn; and 5K shift register units (DFFs) configured to sequentially output pulse signals having a width adjusted to adjust brightness of the display panel to m horizontal pixel lines, wherein each of the shift register units includes: m main flip-flops (even stages flip flop DFFs); and m-1 sub-flip-flops (odd stages flip flop DFFs) connected between the m main flip-.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicant argues that applicant’s cited prior art figure 2 does not show (i) "m main flip-flops;" 
(ii) "m-1 sub-flip-flops connected between the m main flip-flops;"and (iii) "m AND gates each having two input terminals connected to an output terminal of each main flip-flop and the duty ratio signal input terminal and an output terminal connected to the horizontal pixel line." Furthermore, as shown in above FIG. 2, applicant also noted that each shift register unit clearly shows a number of flip-flops equal to a number of AND gates. In other words, the shift register unit shown in FIG. 2 teaches m flip-flops and m AND gates, which is distinct from the shift register unit including 2m-1 flip-flops (m main flip-flops and m-1 sub-flip-flops) and m AND gates as required in limitations (i)-(iii).  The examiner respectfully disagreed. As noted by the applicant, there are m flip-flops and m AND gates are shown in applicant’s cited prior art figure 2.  Furthermore, the current language in claim 1 does not exclude the shift register unit to include .

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/27/2022